Citation Nr: 0423339	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for a rash on the 
groin, hands and feet, to include as a result of exposure to 
herbicides.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969 and 
from November 1984 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans (VA) 
Regional Office (RO) in Chicago, Illinois.  The veteran 
testified at a hearing before a Decision Review Officer in 
November 2002.  In January 2004, he testified from the RO at 
a videoconference before the undersigned sitting in 
Washington, D.C.  

The issues of entitlement to service connection for residuals 
of a neck injury and entitlement to service connection for a 
rash on the groin, hands and feet, to include as a result of 
exposure to herbicides, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

At the January 2004 hearing, prior to the promulgation of a 
decision by the Board on the matter of entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound, the veteran testified that he was 
withdrawing his appeal as to that issue.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal as to the issue of entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the January 2004 videoconference hearing the veteran 
testified that he was withdrawing from appellate review the 
issue of entitlement to special monthly compensation based on 
the need for aid and attendance or being housebound.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  Withdrawal may be made by an appellant or by his 
or her authorized representative, and appeal withdrawals must 
be in writing except for appeals withdrawn on record at a 
hearing.  38 C.F.R. § 20.204 (2003).  

The veteran personally withdrew his appeal as to the issue of 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound by his testimony 
at the January 2004 hearing (hearing transcript p. 4).  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal as to entitlement to special monthly compensation 
based on the need for aid and attendance or being housebound 
is dismissed.  


REMAND

The veteran is seeking service connection for residuals of a 
neck injury and service connection for a rash on the groin, 
hands and feet, to include as a result of exposure to 
herbicides.  The veteran has stated that his neck injury 
occurred in service when he was blown off of an armored 
personnel carrier in Vietnam.  He testified that at the time 
his injuries seemed minor and that he was told he had a mild 
concussion.  He testified that he was given some aspirin and 
water and was sent back to the front.  He stated that he had 
a headache for the first few days after the injury and his 
neck felt stiff thereafter.  He further testified that when 
he sought treatment for his neck and headaches after that he 
was told it could be psychological and he was given aspirin 
and therapy was recommended for his neck though he did not 
have time for the therapy.  

The claims file currently includes some service medical 
records for the veteran's first period of service.  Review of 
those records indicates they are not complete.  In 
particular, there are no records dated in the period between 
the veteran's induction examination in June 1967 and a 
chronological record of medical care dated in August 1968, 
and this includes the period when the veteran was in Vietnam.  
A narrative summary dated in August 1968 states that the 
veteran was referred to the 249th General Hospital, which was 
at Camp Drake in Japan, from Okinawa, after having been 
treated in Okinawa for a wound of the chest wall suffered in 
Vietnam.  This indicates that there may be additional service 
medical records for the veteran, and VA should attempt to 
obtain them.  

In addition to the foregoing, the Board notes that the August 
1968 narrative summary indicated that according to the 
veteran's personnel records the veteran was on a profile at 
that time and had service in Vietnam for 91/2 months prior to 
being sent to Okinawa.  The veteran's service personnel 
records may document periods when the veteran may have been 
in combat, which is relevant to his neck injury claim, and VA 
should attempt to obtain those records.  

At the January 2004 hearing, the veteran testified that he 
served in the active reserves and that when he went into the 
reserves he had a physical and let them know about his neck.  
He further testified that his duties in the reserves were not 
strenuous but that he recalled complaining about his neck 
disability in the early years of his service in the reserves.  

There is no indication that action has been taken to obtain 
the veteran's service medical records, including examination 
reports, for the time he was in the reserves.  In this 
regard, the record includes a DD Form 214 showing that the 
veteran, in addition to his active service from June 1967 to 
May 1969, was on active duty from November 1984 to June 1985 
and as of that time had nearly 13 years of prior inactive 
service.  At his January 2004 hearing, the veteran testified 
that he retired from the active reserves in 1991.  Action 
should be taken to verify the veteran's service dates and to 
obtain his complete service medical records for all of his 
military service after the end of his first period of active 
service.  

Although the veteran has stated that his current neck 
problems started following his injury in service, the report 
of a June 1987 VA psychiatric examination shows that at that 
time the veteran stated that he had missed a May 1987 
appointment because he had been beaten up, robbed and hit in 
the head, face and back of the neck.  He said that he had to 
seek medical help, but was not hospitalized.  Action should 
be taken to attempt to obtain those medical records, as they 
may be pertinent to the neck injury claim.  In addition, the 
Board notes that the veteran has stated that he has undergone 
neck surgery, and a VA hospital summary for hospitalization 
from October 1995 to December 1995 indicates that the veteran 
had recently undergone neck surgery at the VA Medical Center 
(VAMC) in Hines, Illinois, and that he was to be followed at 
that facility.  The claims file does not include medical 
records related to the neck surgery, and that evidence should 
be obtained.  

In addition to the foregoing, the veteran should be given 
explicit notice of the evidence currently needed to 
substantiate his claims and should be clearly told that it is 
his responsibility to provide or identify such evidence.  In 
particular, the veteran should be notified that evidence 
needed to substantiate his claim for residuals of a neck 
injury is a medical opinion wherein the medical professional 
determines that it is at least as likely as not that a 
current neck disability had its onset in service or is 
causally related to a neck injury in service wherein the 
veteran was reportedly blown off of an armored personnel 
carrier.  The rationale for the opinion should be explained, 
and the opinion should take into account the veteran's 
history and medical records during and after service, 
including the incident in May 1987 wherein the veteran 
reported having been hit in the head, face and back of the 
neck when he was the victim of a robbery in May 1987.  As to 
the issue of entitlement to service connection for a rash on 
the groin, hands and feet, to include as a result of exposure 
to herbicides, the veteran should be notified that the 
evidence currently needed to substantiate his claim is a 
medical opinion wherein the medical professional determines 
that it is at least as likely as not that the veteran's 
current rash on the groin, hands and feet had its onset in 
service or is causally related to an identified incident of 
service, to include exposure to herbicides in Vietnam.  The 
rationale for the opinion should be explained, and the 
opinion should take into account the veteran's history and 
medical records during and after service.  The veteran should 
be notified that it is ultimately his responsibility to 
obtain evidence that substantiates his claims.  Further, the 
veteran should be requested to provide any evidence in his 
possession that pertains to either of his claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Accordingly, the case is REMANDED for the following actions:  

1.  Action should be taken to verify, 
through official channels, the veteran's 
periods of service in the Army reserves.  
In addition, action should be taken to 
obtain the veteran's complete service 
personnel records for his period of 
active service from June 1967 to May 
1969.  

2.  Action should be taken to secure the 
veteran's complete service medical 
records for the period from June 1967 to 
August 1968, to include, but not be 
limited to records of hospitalization at 
the U.S. Army Hospital in Okinawa 
covering the period from June 1968 to 
mid-August 1968.  Also, action should be 
taken to secure the veteran's complete 
service medical records pertaining to his 
period of active duty from November 1984 
to June 1985.  In addition, action should 
be taken to secure the veteran's complete 
service medical records for his entire 
service in the Army reserves, both before 
and after his period of active duty from 
November 1984 to June 1985.  

3.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA from which he has received 
treatment or evaluation for a neck 
disability or a rash on the groin, hands 
and feet at any time since service.  In 
particular, request that the veteran 
identify the name and address of the 
health care provider from which he 
received medical treatment for injuries 
he received when he was hit in the head, 
face and back of the neck when he was the 
victim of a robbery in May 1987.  With 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file evidence identified by the 
veteran that has not been secured 
previously.  In any event, the AMC should 
obtain and associate with the claims file 
all VA treatment records, including 
outpatient records, hospital summaries 
and operation reports, for treatment the 
veteran received at the VAMC in Hines, 
Illinois, in the period from January 1995 
to October 1995.  In addition, the AMC 
should obtain and associate with the 
claims file all VA treatment records, 
including any hospital summaries, for the 
veteran from the VA Chicago Health Care 
System, including the West Side and Hines 
VAMCs, dated from April 2003 to the 
present.  

In addition, the AMC should explicitly 
request that the veteran submit any 
evidence in his possession that pertains 
to his claims.  

The AMC should also explicitly notify the 
veteran that evidence currently needed to 
substantiate his claim for service 
connection for residuals of a neck injury 
is a medical opinion wherein the medical 
professional determines that it is at 
least as likely as not that a current 
neck disability had its onset in service 
or is causally related to a neck injury 
in service wherein the veteran was 
reportedly blown off of an armored 
personnel carrier.  The rationale for the 
opinion should be explained, and the 
opinion should take into account the 
veteran's history and medical records 
during and after service, including the 
incident in May 1987 wherein the veteran 
reported having been hit in the head, 
face and back of the neck when he was the 
victim of a robbery in May 1987.  As to 
the issue of entitlement to service 
connection for a rash on the groin, hands 
and feet, to include as a result of 
exposure to herbicides, the veteran 
should be notified that the evidence 
currently needed to substantiate his 
claim is a medical opinion wherein the 
medical professional determines that it 
is at least as likely as not that the 
veteran's current skin disability, 
including a rash on the groin, hands and 
feet, had its onset in service or is 
causally related to an identified 
incident of service, to include exposure 
to herbicides in Vietnam.  The rationale 
for the opinion should be explained, and 
the opinion should take into account the 
veteran's history and medical records 
during and after service.  The veteran 
should be notified that it is ultimately 
his responsibility to obtain or identify 
evidence that substantiates his claims.  

4.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
including obtaining VA examinations and 
medical opinions if warranted, the AMC 
should readjudicate entitlement to 
service connection for residuals of a 
neck injury and entitlement to service 
connection for a rash on the groin, hands 
and feet, to include as a result of 
exposure to herbicides.  If the benefits 
sought on appeal remain denied, the AMC 
should issue an appropriate supplemental 
statement of the case and the veteran 
should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



